Citation Nr: 0123512	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for service-connected psoriasis vulgaris 
with generalized anxiety reaction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1963 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the RO which 
denied an increase in the 50 percent evaluation currently 
assigned for the veteran's service-connected skin disorder 
with anxiety reaction.  


FINDING OF FACT

The veteran's skin disorder, the dominant aspect of service 
connected psoriasis vulgaris with generalized anxiety 
reaction, is manifested principally by not particularly 
thickened psoriasiform plaques over the posterior scalp and 
penis, and scattered psoriasiform plaques over the knees, 
shins, elbows and dorsal hands involving approximately 10 
percent of the body; the involvement on the scalp does not 
involve tissue loss.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected psoriasis with anxiety reaction 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.118, Part 4, including Diagnostic Code 
7816 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in August 1978, service connection was 
established for psoriasis based on evidence of mild psoriasis 
at the time of the veteran's discharge examination from 
service and treatment for chronic skin problems post-service.  
A 30 percent evaluation was initially assigned, effective 
from August 30, 1976, and was subsequently increased to 50 
percent by rating action of October 1986, effective from 
December 1985.  By rating action dated in June 1987, the 
regional office adjudicated the issue of service connection 
for a psychiatric condition as secondary to service connected 
psoriasis.  It was determined that nervous manifestations 
were considered part of his service connected skin condition.  
The 50 percent rating was confirmed and has remained in 
effect since 1986.  

On VA examination of the skin in May 1998, the veteran 
reported itching associated with his psoriasis.  On 
examination there were scattered psoriasiform plaques over 
the knees, shins, elbows, and dorsal hands involving 
approximately 10 percent of the veteran's total body.  These 
plaques were erythematous and not particularly thickened.  
There was some psoriatic involvement in the posterior scalp 
and penis with scattered hyperpigmented macular areas 
consistent with prior psoriasis lesions.  There were no 
pustules or erythroderma.  The veteran was using 10% LCD and 
petrolatum for the psoriasis.  The diagnosis was generalized 
psoriasis, currently involving approximately 10 percent of 
the veteran's body.  

The examiner commented that the veteran's psoriasis lesions 
were fairly localized areas of involvement with no 
significant involvement of the trunk.  There were no 
pustules, erythroderma, or evidence of secondary infection.  
The examiner recommended topical therapy or ultraviolet light 
phototherapy.  

On VA psychiatric examination in May 1998, the veteran stated 
that he had no idea why he was there, as he had no 
psychiatric problems.  On examination, the veteran was well 
oriented, and somewhat anxious and restless.  He denied any 
delusions or hallucinations, or any suicidal or homicidal 
ideation.  His thought processes were organized and there did 
not appear to be any gross thought disorder.  The veteran had 
fair insight and judgment regarding his daily activities.  
The diagnoses on Axis I was generalized anxiety disorder due 
to psoriasis vulgaris.  The Global Assessment of Functioning 
(GAF) score was 60.  The examiner commented that the veteran 
had mild to moderate symptoms of anxiety with circumstantial 
speech and difficulty with social and occupational function 
because of his skin disorder and some (contact) fears.  

The impression on an MRI with contrast media in January 1998 
included signal alteration in the periventricular white 
matter with orientation and appearance, felt to be most 
consistent with white matter disease, secondary to multiple 
sclerosis (MS).  A small cortical area of the signal void 
could also be seen with multiple sclerosis.  Nonspecific 
signal infratentorially was present in a few locations, 
particularly within the right brachium pontis which is 
considered highly suspicious for multiple sclerosis.  
Generalized central and cortical atrophy with cerebellar 
atrophy was also present.  

Additional VA progress notes show the veteran was seen on 
numerous occasions for various medical problems, including 
psoriasis from 1992 through 1998.  The pertinent reports show 
occasional flare-ups of psoriasis primarily on the veteran's 
trunk and extremities which were treated with UVB and 
resolved.  A VA discharge summary report in April 1994 noted 
that the veteran had recurrent dizziness, probably secondary 
to cerebral diabetic vascular disease.  A progress note in 
January 1997 indicated that the veteran's dizziness could 
only be indirectly associated to his diabetes mellitus in 
that it contributed to his vascular disease.  

A VA psychology progress note in February 1998 indicated that 
the veteran was laid off from work the day before because of 
reduced physical agility due to TIA's (transient ischemic 
attacks).  The examiner noted that the veteran was going 
through a normal adjustment to major life transition and 
loss.  The veteran appeared somewhat confused.  The examiner 
indicated that the veteran might benefit from 
neuropsychiatric screening in the future, but not at that 
time.  Additional progress notes in July 1998 reference the 
veteran's increasing depression since he was dismissed from 
his job as a machinist.  

A VA progress note in October 1998 shows that the veteran was 
cooperative and open during the psychological evaluation.  
The veteran was fully oriented, alert, and displayed no 
psychomotor agitation.  His affect was normal, and his mood 
was reportedly depressed for the past eight months.  The 
examiner estimated the level of the veteran's mood to be 
moderate with mild anxiety level.  Social support remained 
good for the veteran.  The assessment indicated that the 
veteran had signs and symptoms of decreased ambulatory 
ability secondary to new onset of MS.  

A VA psychology report in March 1999 indicated that the 
veteran's diabetes mellitus was poorly controlled although 
the veteran reported better management of diet and insulin 
compliance.  An MRI showed cortical and ventricular atrophy, 
but whether the etiology was due to his chronic diabetes, MS, 
or both was unclear.  The report indicated that a 
neurological examination in February 1999 revealed findings 
consistent with a brain stem stroke.  Overall, the veteran 
displayed function within normal limits on tasks of 
orientation, attention, language, constructions, 
calculations, and judgment.  There were mild deficits in 
tasks of reasoning, working memory, and working speed.  
Moderate to severe deficits were found in tasks of memory and 
concentration.  The diagnoses on Axis I was diabetes 
mellitus, on Axis II, depression.  The examiner offered a 
Global Assessment of Functioning (GAF) score of 55.  

Increased Ratings - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In addition to the above law, implementing 
regulations have been issued.  These are found at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Because of the change in the law and regulations brought 
about by the VCAA, a determination is necessary as to the 
potential for prejudice to the veteran were the Board to 
proceed to consider the merits of the issue presented.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

As to the law, it is clear that it is more favorable to the 
veteran as it eliminated the requirement that the veteran 
submit a well-grounded claim before most VA development could 
be accomplished.  (As to the regulations, it is observed that 
the provisions of the new regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.)  See comments included in the supplementary 
information preceding the regulations as published in the 
Federal Register cited above.  It is also apparent that the 
RO has not yet considered whether any additional notification 
or development actions are required under the VCAA or 
implementing regulations.  In any event, it is noted that all 
relevant evidence identified by the veteran was obtained and 
associated with the claims file.  

Additionally, through past actions of the RO, the veteran has 
been informed of the laws and regulations governing the issue 
of an increased rating.  The veteran has been afforded an 
opportunity to present evidence in support of his claims at a 
personal hearing but withdrew his request for a hearing in 
November 1999.  The Board finds that all pertinent VA 
treatment records have been obtained in connection with the 
development of this claim.  Accordingly, it is determined 
that the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  


Analysis

The veteran is currently assigned a 50 percent evaluation for 
psoriasis under Diagnostic Code (DC) 7816 which provides for 
ratings to be assigned based on scars, disfigurement, etc., 
on the extent of constitutional symptoms, physical 
impairment.  As such, the veteran's disability may be rated 
under DC 7800 which provides as follows:  

Scars, disfiguring, head, face, or neck:  
  Complete or exceptionally repugnant deformity of one side 
of 
    face or marked or repugnant bilateral 
disfigurement............................  50
  Severe, especially if producing a marked and unsightly 
    deformity of eyelids, lips, or auricles..............................................  
30
  Moderate; 
disfiguring..................................................................
..........  10
  
Slight.......................................................
............................................   0

  Note:  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  

The veteran may also be evaluated under DC 7806 which 
provides as follows:  

7806  Eczema:
  With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.....................  50
  With exudation or itching constant, extensive lesions, or 
     marked 
disfigurement....................................................................
.....  30
  With exfoliation, exudation or itching, if involving an 
exposed 
     surface or extensive 
area..................................................................  10
  With slight, if any, exfoliation, exudation or itching, if 
on a 
     a nonexposed surface or small 
area......................................................   0

Additional regulations to consider include 38 C.F.R. 
§ 4.126(d) (2000) which provides as follows:

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see § 4.14). 

The referenced 38 C.F.R. § 4.14 (2000) provides as follows:

§ 4.14 Avoidance of pyramiding. 

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may 
result from many causes; some may be 
service connected, others, not.  Both the 
use of manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation, and the evaluation of the 
same manifestation under different 
diagnoses are to be avoided. 

The schedule of ratings for mental disorders is as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.........................................100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective 
relationships................................................
...............70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships............................................... 
50

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).......30

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.                                                                            
10

38 C.F.R. Part 4, Diagnostic Code 9400 (2000).

The service connected disability consists of a physical 
condition and a mental disorder.  Thus, as per 38 C.F.R. 
§ 4.126(d), the rating must be based on a diagnostic code 
which represents the dominant (more disabling) aspect of the 
disability.  Separate ratings under the criteria for both 
psychiatric disabilities and for skin disabilities are not 
permissible as it would be a violation of the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  

When afforded a VA examination for rating purposes, the 
veteran denied having any psychiatric problems.  The examiner 
concluded that the veteran had mild to moderate symptoms of 
anxiety associated with his skin condition.  In March 1999, 
the veteran was referred for evaluation of ability to retain 
newly learned information.   The Axis I diagnosis was 
Diabetes, and MS.  The Axis II diagnosis was depression.  The 
veteran's symptoms were not attributed to his skin condition.  
The General Assessment of Functioning score was 55.  Other 
outpatient treatment records concerning psychiatric treatment 
do not mention a relationship between current nervous 
symptoms and the veteran's skin condition.  A GAF score of 51 
to 60 contemplates moderate symptoms only.  A rating of 70 
percent under the psychiatric criteria would require 
psychiatric symptomatology greater than moderate.  
Accordingly, it would not be advantageous to the veteran to 
be rated under the psychiatric criteria.  

In addition, the clinical findings do not show that the 
veteran's psoriasis with anxiety warrants a rating in excess 
of the 50 percent evaluation currently assigned under any of 
the skin codes.  The veteran is already getting the highest 
rating under the Diagnostic Code for eczema, a condition 
which the veteran is rated by analogy.  A alternate rating 
would be under the code for disfiguring scars of the head as 
he does have some involvement of the posterior scalp.  
However, scalp involvement consists of only hyperpigmented 
areas consistent with prior lesions.  To be assigned a rating 
of 70 percent under the criteria for disfiguring scars, the 
medical evidence would have to establish a significantly 
disfiguring condition which is not demonstrated.  See 
criteria above for a rating in excess of 50 percent for scars 
of the head.  There is certainly not present a complete or 
exceptionally repugnant deformity of the scalp nor evidence 
of tissue loss.  To rate the veteran under the criteria for 
disfiguring scars of the head face and neck and the criteria 
for eczema would again amount to pyramiding as the rating for 
eczema includes all parts of the veteran's body.

Lastly, the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extra-schedular rating in the first instance prejudicial to 
the veteran, as the question of an extra-schedular rating is 
a component of the appellant's claim, and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell at 339.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.  

The Board finds that the schedular evaluation in this case is 
not inadequate.  A higher rating is assignable for the 
veteran's service connected psoriasis vulgaris with 
generalized anxiety reaction, but the medical evidence 
reflects that the manifestations for increase are not present 
in this case.  Second, this case does not present evidence of 
an exceptional disability picture.  The psoriasis vulgaris 
with generalized anxiety reaction is not shown to have had 
such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
In this regard, when seen on an outpatient basis in February 
1998, the veteran reported that he had been laid off from 
work due to physical disabilities unrelated to his service 
connected skin disorder.  Additionally, there is no evidence 
of the need for frequent periods of hospitalization due to 
his psoriasis vulgaris with generalized anxiety reaction.  


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected psoriasis vulgaris with generalized anxiety 
reaction is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

